DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka US 20090261694.
Regarding claim 1, Yamanaka US 20090261694 discloses an electronic device comprising: 
a display (20 in Fig. 1) comprising a first face (front of 20), a second face (rear of 20) opposite to the first face, and a lateral face (side of 20) extending between the first face and the second face; 
a support member (30/40/10 in Fig. 1) comprising:
30) on which the first face (front of 20) is disposed, and 
a projection (35 in Fig. 6 and 11) that is spaced apart from the lateral face in a direction along the first face (as depicted in Fig. 11 the projection 35 is space apart from the side surface of 20 in a direction along or parallel to the front face of 20), 
the projection (35) extends from the support face (30) in a direction that intersects the support face (30 as depicted in Fig. 6); and 
a fixing member (10 in Fig. 7 and 8) comprising: 
a first fixing part (11/12 in Fig. 7 and 8) fixed to at least one of the second face and the lateral face, and 
a second fixing part (13 in Fig. 7 and 8) that faces the projection (35) in the direction along the first face (front of 20), and that is fixed to the support face (30) and connected to the first fixing part (11/12; as depicted in Fig. 7 and 11, second fixing part 13 having opening 16 faces the projection 35 in the direction along or parallel to the front face of 20; the second fixing part is fixed to the support face 30 by fastener 38 and protrusion 35; and the second fixing part 13 is connected to the first fixing part 11/12 as they collectively form fixing member 10 shown in Fig. 7).

Regarding claim 2, Yamanaka discloses the electronic device according to claim 1, wherein the first fixing part (11/12) comprises a first cover (12) that is connected to the second fixing part (13 as depicted in Fig. 7) and that covers the lateral face (side of 20 as depicted in Fig 11).

Regarding claim 3, Yamanaka discloses the electronic device according to claim 2, wherein the first fixing part (11/12) comprises a second cover (11) that is connected to the first cover (12 as depicted in Fig. 7) and that covers the second face (rear face of 20 as depicted in Fig. 11).

Regarding claim 4, Yamanaka discloses the electronic device according to claim 1, wherein the lateral face (side of 20) comprises a plurality of lateral faces (four sides of 20 as depicted in Fig. 1) connected to one another, the second fixing part (13) comprises two second fixing parts (13 as depicted in Fig. 7 and 8) disposed on two adjacent ones of the lateral faces (adjacent sides of 20), and the first fixing part (11/12) connects the two second fixing parts (13) to each other.

Regarding claim 6, Yamanaka discloses the electronic device according to claim 1, wherein the fixing member (10) comprises the second fixing part (13) fixed to the support face (30) with a screw (38 in Fig. 11).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe US 20120250284.

Regarding claim 1, Abe US 20120250284 discloses an electronic device comprising: 
TP in Fig. 8A) comprising a first face (front of TP), a second face (rear of TP) opposite to the first face, and a lateral face (side of TP) extending between the first face and the second face; 
a support member (20 in Fig. 8A) comprising:
 a support face (21) on which the first face (front of TP) is disposed, and 
a projection (projecting side of 21 Fig. 8A) that is spaced apart from the lateral face in a direction along the first face (as depicted in Fig. 8A the projecting side of 21 is space apart from the side surface of TP in a direction along or parallel to the front face of TP), 
the projection (projecting side of 21) extends from the support face (21) in a direction that intersects the support face (21 as depicted in Fig. 8A); and 
a fixing member (50 in Fig. 8A) comprising: 
a first fixing part (57 in Fig. 8A) fixed to at least one of the lateral face (side of TP), and 
a second fixing part (56 in Fig. 8A) that faces the projection (projecting side of 21) in the direction along the first face (front of TP), and that is fixed to the support face (21) and connected to the first fixing part (57; as depicted in Fig. 8A).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abe.

Regarding claim 5, Abe discloses the electronic device according to claim 1, further comprising a double-faced adhesive tape (tape at E1 in Fig. 8A see [0022]) 
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to duplicate parts and have additional double-stick adhesive tape on the surface of E1 contacting the first face of TP and second fixing part 56, in order to further secure E1 and further prevent dust from entering, as such a modification would not produce a new and unexpected result, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka as applied to claim 6 above, and further in view of Kemppinen US 20150220116.

Regarding claim 7, Yamanaka discloses the electronic device according to claim 6, wherein the lateral face (side of 20) comprises a plurality of lateral faces (sides of 20) connected to one another, and the second fixing part (13) fixed to the support face (30) with the screw (38) is disposed between the one lateral face (side of 20) and the projection (35 as depicted in Fig. 11).
Yamanaka does not explicitly disclose a substrate that controls the display; the substrate projects from one of the plurality of lateral faces in a direction intersecting the one lateral face.
However, Kemppinen US 20150220116 disclose a substrate (205 in Fig. 5) that controls a display (205/207); and the substrate (205) projects from one of a plurality of lateral faces (side of 205/207) in a direction intersecting one lateral face (side of 205/207).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the electronic device of Yamanaka include a substrate that controls a display; wherein the substrate projects from one of a plurality of lateral faces in a direction intersecting one lateral face, as taught by Kemppinen, in order to provide the user with a touch screen display.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Yamanaka fails to disclose or suggest “a second fixing part that faces the projection in the direction along the first face, and that is fixed to the support face and connected to the first fixing part”.

The Examiner respectfully disagrees.
Fig. 7 and 11 of Yamanaka show: second fixing part 13 having opening 16 faces the projection 35 in the direction along or parallel to the front face of 20; 
the second fixing part 13 is fixed to the support face 30 by fastener 38 and protrusion 35; and the second fixing part 13 is connected to the first fixing part 11/12 as they collectively form fixing member 10.
Therefore Yamanaka discloses a second fixing part that faces the projection in the direction along the first face, and that is fixed to the support face and connected to the first fixing part.
And so, claims 1-4 and 6-7 stand rejected over Yamanaka.
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841